Citation Nr: 9923723	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  92-11 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension secondary to a service-connected right ankle 
disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
impotence secondary to a service-connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1955 to 
April 1957.  He also had periods of inactive duty training on 
April 3-4, 1976, and August 19-20, 1978.

The record shows that the RO denied service connection for 
hypertensive cardiovascular disease in December 1981 on the 
basis that it was not manifested within a year of separation 
and is not an injury for purposes of entitlement to service 
connection on a direct incurrence basis under the law 
governing inactive duty training.  However, the record does 
not show that the veteran was advised of this decision at 
that time.  

In October 1985, he filed a claim for service connection for 
hypertension on the ground that he had been treated for 
hypertension since service.  Later in October 1985, the RO 
informed him that he had been advised of the 1981 rating 
determination, that the period in which to appeal had expired 
in December 1982, and that new and material evidence would be 
required in order to reopen his claim.  The veteran filed a 
Notice of Disagreement with this decision in November 1985.  
Thus, despite subsequent rating denials, the claim for 
service connection for hypertensive heart disease on a direct 
incurrence basis remains open and should be adjudicated on 
the same basis. 

In May 1989, the RO denied the veteran's claims for service 
connection for hypertension and impotence as being secondary 
to the service-connected right ankle disability. This 
decision was not timely appealed.

This matter comes before the Board on appeal from a July 1991 
decision of the RO in Phoenix, Arizona, that denied 
entitlement to service connection for hypertension and 
impotence because of a failure to furnish information 
requested by the RO in a letter dated in May 1991.

In November 1997, the RO found that new and material evidence 
had been submitted to reopen the claims of service connection 
for hypertension and impotence as secondary to the service-
connected right ankle disability and considered these issues 
on a de novo basis.  The Board must initially determine 
whether new and material evidence has been submitted 
regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  

The Board must address the question of new and material 
evidence in the first instance because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Barnett; Hickson v. West, 
11 Vet. App. 374, 377 (1998).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypertension is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

2.  The RO denied entitlement to service connection for a 
heart disorder, including hypertension, and impotence as 
secondary to a service-connected right ankle disability, when 
it issued an unappealed rating decision in May 1989.  

3.  The evidence submitted since the final unappealed May 
1989 rating decision does not bear directly or substantially 
upon the issues at hand, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The claim of service connection for hypertension is not 
well grounded.  38 U.S.C.A. §§ 5107

2.  Evidence received since the May 1989 rating decision 
wherein the RO denied service connection for hypertension and 
impotence as secondary to the service-connected right ankle 
disability is not new and material; and the claims for those 
benefits are not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
hypertension.

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

If the disorder is cardiovascular disease, to include 
hypertension, service connection may be granted if manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection is also warranted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or capable of substantiation.  
Epps.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  Savage v. Gober, 10 
Vet. App. 488 (1997); see Wade v. West, 11 Vet. App. 302 
(1998).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  The 
veteran has not indicated the existence of any evidence that, 
if obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claims.  See Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996).



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background & Analysis

The record indicates that the veteran's service medical 
records relating to his period of active service may have 
been destroyed during a fire at the National Personnel 
Records Center in St. Louis, Missouri in the 1970s.  The 
Board is cognizant that because the veteran's service medical 
records are presumed to have been destroyed, the VA's 
obligation to consider the benefit of the doubt rule is 
heightened.  See 38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

A review of the record demonstrates that the veteran was not 
diagnosed as having hypertension until many years following 
service.  At the time of the veteran's December 1973 Army 
National Guard enlistment examination, his blood pressure was 
found to be 140/80.  A blood pressure reading of 140/86 was 
also reported at the time of a December 1975 National Guard 
examination.  

While the veteran has been diagnosed as having hypertension 
on numerous occasions subsequent to this time, there has been 
no competent medical evidence submitted relating the 
veteran's current hypertension to his period of service or 
the one year period following service. 

As hypertension was not shown until many years following the 
veteran's period of active service and as there has been no 
competent medical evidence submitted linking any current 
hypertension to the veteran's period of service, the claim is 
not well grounded and must be denied.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim for service connection for 
hypertension is not well grounded, the doctrine of reasonable 
doubt has no application to his case.


II.  Whether new and material evidence 
has been submitted to reopen claims of 
entitlement to service connection for 
hypertension and impotence as secondary 
to a service-connected right ankle 
disability.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1998).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  






A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

The Board notes that United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome".  Colvin, 1 Vet. App. at 174.  

In light of the holding in Hodge, the Board will analyze the 
evidence submitted in the case at hand according to the 
standard articulated in 38 C.F.R. § 3.156(a).






The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Rather, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court recently announced a three-step test with respect 
to reopening and deciding cases involving prior final 
decisions.  Under the new Elkins test, VA must first 
determine whether the veteran has submitted new and material 
evidence under § 3.156 to reopen the claim; and if so, VA 
must determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly; if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209, 218-
19 (1999).

Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.  Godwin v. Derwinski, 1 Vet. App. 419 
(1990).  The Court has defined material evidence as that 
which is relevant and probative of the issue at hand.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).





Hypertension as Secondary to Service-Connected Right Ankle 
Disability

Factual Background

A review of the record demonstrates that service connection 
for a heart condition, to include hypertension, as secondary 
to the veteran's service-connected right ankle disability was 
denied by the RO in May 1989.  Evidence before the RO at the 
time of its previous denial included numerous private and VA 
treatment records; numerous Army National Guard Records, the 
results of various VA examinations; and VA hospitalization 
treatment records.  

In denying service connection, the RO noted that treatment 
records for the period from June 1998 to January 1989 showed 
treatment for increased blood pressure, myocardial 
infarction, congestive heart failure and atrial fibrillation 
with ventricular ectopy.  The RO found that there was no 
evidence to show that the veteran's heart condition was 
secondary to his service-connected disability.  

As previously noted, the RO informed the veteran of its 
decision that same month and the veteran did not appeal.  
Thus, the decision became final.  

In January 1991, the veteran again requested service 
connection for hypertension as secondary to his service-
connected right ankle disability.

Evidence received subsequent to the May 1989 rating 
determination includes the treatment records for a right 
heart catheterization performed in October 1992; a November 
1992 report from J. S., D.O., indicating that the veteran had 
a history of primary pulmonary hypertension with migratory 
probably inflammatory polyarthropathy treated mostly with 
prednisone therapy; treatment records of a February 1993 
hospitalization for shortness of breath and edema; a 
discharge summary report for a period of hospitalization in 
July 1993, wherein diagnoses of cor pulmonale, left 
congestive heart failure, primary pulmonary hypertension, and 
systemic hypertension, were rendered; the Board's October 
1994 remand, wherein it was requested that the veteran be 
afforded a VA cardiology examination with the examiner being 
requested to render an opinion as to whether it was as least 
as likely as not that the veteran's hypertensive heart 
disease was a consequence of his service-connected ankle 
disability or treatment therefor; the results of a March 1995 
VA examination performed in conjunction with the Board's 
remand; the results of an October 1995 VA cardiology 
examination, wherein diagnoses of severe pulmonary 
hypertension and congestive heart failure, secondary to 
severe left ventricular dysfunction and pulmonary disease 
(chronic bronchitis and sleep apnea) and chronic systemic 
hypertension which may have contributed to left ventricular 
dysfunction, were rendered, with the examiner indicating that 
it was highly unlikely that the constant stress claimed by 
the veteran as a consequence of his foot/ankle injury would 
have produced sustained hypertension and hypertensive heart 
disease; and a June 1996 letter from the veteran's private 
physician, B. S., M.D.

Also added to the record was the Board's May 1997 remand, 
wherein the veteran was scheduled for an additional VA 
cardiology examination, with the examiner being requested to 
render an opinion as to whether it was at least as likely as 
not that the veteran had hypertension as a consequence of the 
service-connected ankle disability, or as a result of 
treatment of that disability, including, but not limited to 
the use of "Indocin"; the results of the September 1997 VA 
examination performed in conjunction with the Board's remand; 
a March 1998 letter from Dr. S; the testimony of the veteran 
at a March 1998 hearing; and the results of an April 1998 VA 
examination, wherein the veteran was diagnosed as having 
pulmonary hypertension, congestive heart failure, mitral 
regurgitation, and atrial fibrillation.  

Analysis

The Board is of the opinion that the appellant has not 
presented evidence which is new and material to warrant the 
reopening of his claim of service connection for hypertension 
as secondary to his service-connected ankle disability. 

The October 1992 hospitalization treatment records for a 
right heart catheterization, the November 1992 report from J. 
S., M.D., the February and July 1993 hospitalization 
treatment records, and the results of the April 1998 VA 
examination, while new, are essentially cumulative in that 
they demonstrate that the veteran currently has hypertension, 
a fact known at the time of the previous denial.  They are 
also not probative of the issue of whether the veteran's 
current hypertension is related to his service-connected 
right ankle disability or treatment thereof.  The results of 
the March 1995 VA examination are also essentially cumulative 
as they provide only the veteran's current heart 
symptomatology.  The Board observes that the examiner did not 
provide the requested opinion.  

The October 1995 VA examiner specifically indicated that it 
was highly unlikely that the veteran's claimed constant 
stress as a result of his ankle/foot disability would have 
produced sustained hypertension or hypertensive heart 
disease.  

The June 1996 letter from Dr. S. notes the veteran's current 
heart problems.  It also indicates that there is no known 
cause for the veteran's hypertension.  Dr. S. further reports 
that the veteran has had stress in dealing with VA 
bureaucracy and its rating determinations, which have caused 
him a great deal of anxiety.  Dr. S.' opinion, while new, is 
not probative of the issue of whether the veteran's 
hypertension is related to his service-connected ankle 
disability.  

The September 1997 examination, performed in conjunction with 
the May 1997 Board remand, also demonstrates that the veteran 
currently has hypertension.  The examiner specifically found 
that there was no clear cut correlation between the veteran's 
ankle arthritis, or treatment thereof, and his hypertension.  
He noted that the veteran began to become hypertensive in 
1979, and he was not sure whether he was on Indocin at that 
time.  

The examiner indicated that hypertension due to the use of 
Indocin occurred in less than one percent of all cases and 
that there was no evidence to support the argument that use 
of Indocin caused irreversible hypertension.  He further 
noted that the veteran's hypertension had continued since the 
discontinuance of Indocin.  


The examiner observed that the veteran's hypertension 
appeared to be intrinsic and refractory to treatment, and 
seemed to be a constant in his life regardless of his mental 
state.  He again noted that the Indocin did not appear to be 
a cause of the veteran's hypertension and that he could not 
relate any service connection to the veteran's hypertension 
nor any subsequent effect of hypertension causing his heart 
disease.  

The examiner further observed that there was a high 
correlation of prednisone causing problems with the heart, 
and that these may be related, but that the prednisone had 
been used to treat rheumatoid arthritis which began after the 
veteran was out of service and which was not related to the 
service-connected post-traumatic osteoarthritis of the ankle.  
The findings, results, and opinions provided by the September 
1997 VA examiner do not demonstrate that the veteran's 
current hypertension is related to his service-connected 
ankle disability or treatment thereof.  

In his March 1998 letter, Dr. S. again provides the veteran's 
specific current cardiovascular diseases, including 
hypertensive heart disease.  He also notes that the veteran 
is currently service-connected for post-traumatic arthritis 
of the ankle.  However, he specifically indicates that the 
ultimate cause of the veteran's hypertension is unclear, but 
it is most likely essential hypertension.  He further 
observed that there may be a multi-factorial relation 
regarding the veteran's hypertension.  He also reported that 
the veteran's anxiety and depression were aggravated by his 
disability determination delay.  

While new, Dr. S' opinion is not probative of the issue of 
whether the service-connected ankle injury, or treatment 
thereof, is related to the veteran's current hypertension.  
Dr. S. specifically notes that the ultimate cause of the 
veteran's hypertension is unknown.  



At his March 1998 personal hearing, the veteran testified it 
was his belief that his current hypertension was related to 
his use of Indocin.  His testimony is essentially cumulative 
to beliefs held at the time of the prior denial.  Moreover, 
it is not probative as he is not competent to render a 
medical opinion as to whether his current hypertension is 
related to his use of Indocin or his service-connected ankle 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for hypertension 
as secondary to his right ankle injury or treatment thereof, 
the first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171 
(1996).

Impotence as Secondary to Service-Connected Right Ankle 
Disability

Factual Background

A review of the record demonstrates that service connection 
for impotence as secondary to the veteran's service-connected 
right ankle disability was denied by the RO in May 1989.  
Evidence before the RO at the time of its previous denial 
included numerous private and VA treatment records; numerous 
Army National Guard Records, the results of various VA 
examinations; and VA hospitalization treatment records.

In denying service connection, the RO noted that in January 
1989, the veteran complained of impotency ten years secondary 
to antihypertensive medications.  The RO found that there was 
no evidence to show that the veteran's impotence was 
secondary to his service-connected ankle disability.  

As previously noted, the RO informed the veteran of its 
decision that same month and the veteran did not appeal.  
Thus, the decision became final.  

Evidence received subsequent to the May 1989 rating 
determination consists of the veteran's January 1991 request 
for service connection for impotence as secondary to 
medication taken for his service-connected right ankle 
disability; the Board's October 1994 remand requesting that 
the veteran be afforded a VA urological examination, with the 
examiner providing an opinion as to whether the veteran had 
impotence as a consequence of the service-connected ankle 
disability or treatment therefor; the results of a March 1995 
VA examination performed in conjunction with the Board 
remand; an October 1995 addendum to the March 1995 VA 
examination; a June 1996 letter from Dr. S; the testimony of 
the veteran at his March 1998 hearing; and the results of the 
April 1998 VA examination.  

The veteran's request for service connection for impotence as 
secondary to medication taken for his right ankle disorder is 
cumulative of information known at the time of the previous 
denial.  

The March 1995 VA examination demonstrates that the veteran 
has a sexual dysfunction.  It is not probative of the issue 
of whether the veteran's impotence is related to his right 
ankle injury or treatment thereof.  

The October 1995 addendum report specifically found that 
there could be no possible connection between the veteran's 
ankle problem and the subsequent development of impotence.  

In his June 1996 letter, Dr. S. noted that as to the 
relationship between the veteran's medication and impotence, 
the veteran certainly had problems including vascular disease 
as well as diabetes that affected his circulatory function 
and increased the risk of impotence.  He further indicated 
that he was aware that hypertensive medications increased the 
likelihood of a side affect of impotence and that the veteran 
certainly fell into that category.  Dr. S.' letter is not 
probative as to the issue of whether the veteran's impotence 
is related to his service-connected right ankle disability as 
he relates the veteran's impotence to either hypertension, 
diabetes, or medication or treatment of hypertension.  
Moreover, the veteran is not service-connected for any of 
these disorders.   

The testimony of the veteran also relates his impotence to 
treatment for his hypertension.  As previously noted, the 
veteran is not service connected for hypertension.  Moreover, 
it is not probative of the issue of service connection for 
impotence as secondary to his service-connected right ankle 
disability or treatment thereof.  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for impotence as 
secondary to his service-connected right ankle disability, 
the first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171 
(1996).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hypertension, the 
appeal is denied.

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
hypertension, as secondary to a service-connected ankle 
disability, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
impotency, as secondary to a service-connected ankle 
disability, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

